Citation Nr: 0717337	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-38 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral foot 
corns.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial compensable evaluation for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from September 1977 to 
September 1980 and from April 1981 to July 2001.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July and October 2002 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to an initial compensable evaluation 
for a bilateral hearing loss is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required.


FINDINGS OF FACT

1.  The veteran does not have PTSD which can be related to 
his period of service.

2.  The veteran does not have bilateral foot corns which can 
be related to his period of service.

3.  The veteran's service-connected Hepatitis C is 
asymptomatic.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.304(f) (2006).

2.  Bilateral foot corns were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).


3.  The criteria for a compensable evaluation for Hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, Diagnostic Code (DC) 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).




The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed to be 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2002 and April 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Thus, one letter pre-dated, and one post-dated the 
rating decisions on appeal.  He was told what evidence was 
needed to substantiate his claims, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
November 2003 SOC, and the November 2004, January 2005, and 
July 2006 SSOC's were issued, each of which provided the 
veteran with an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  


For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  There were detailed notice letters, 
followed by the SOC and SSOC's, thus conferring actual 
knowledge of the claim requirements upon the claimant and 
following that with appropriate re-adjudication.  Thus, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal, except as to the issue remanded 
below.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In correspondence 
mailed in July 2006, the veteran was provided with the 
provisions of the Dingess case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 

Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).


B.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


III.  Factual background and analysis

A.  Service connection

1.  Post-traumatic Stress Disorder

The veteran's service personnel records show that he had 
served in the Persian Gulf region and that he received the 
National Defense Service Medal, the Southwest Asia Service 
Medal, and the Kuwait Liberation Medal.  He was an acoustic 
sensor operator.  There is no indication in these records 
that he was wounded in combat or engaged in combat with the 
enemy.

The service medical records (SMRs) reflect that the veteran 
was seen on March 13, 1991, with complaints of insomnia, 
extreme nervousness of two days duration, and a feeling that 
his stomach was "in knots."  He had concerns about job 
pressures, difficulties with his girlfriend, and concerns 
about aircraft emergencies and close calls in the air.  He 
had dreams that involved being in an airplane that had gone 
into a spin and had been "locked onto" by an Iraqi 
aircraft.  He was anxious and pressured.  His mood and 
general affect were anxious, but he was upbeat and not 
agitated.  He denied suicidal and homicidal ideation and his 
associations were tight.  There were also no delusions.  The 
assessment was stress reaction, rule out adjustment disorder, 
rule out fear of flying, and rule out anxiety.  By the end of 
the month, his anxiety had resolved. 

In December 1994, he was again seen with complaints of 
anxiety and depression.  On December 6, 1994, he stated that 
he felt like the weight of the world was on his shoulders.  
His father was terminally ill.  He had been involved in the 
Persian Gulf War and had been treated for anxiety.  He noted 
that his father had been a violent alcoholic and had engaged 
in emotional and verbal abuse.  There was also some minor 
physical abuse.  He had been sexually abused at the age of 4 
by a teenager.  The mental status examination found that he 
had good eye contact and was cooperative.  His mood was 
euthymic and his affect was mood congruent, although he 
became tearful when discussing the sexual abuse.  He was 
alert and fully oriented, and there was no indication of 
psychotic or delusional processes.  He was found to be 
psychiatrically fit, but counseling was recommended to help 
him deal with bereavement issues.  On December 19, he noted 
that he was stressed over his family situation, which 
included caring for his terminally ill father.  His father 
was back in the hospital and was doing as well as could be 
expected.  He noted that he was doing very well.  The 
assessment was resolved anxiety reaction/depression.  

On February 16, 2001, the veteran was seen at the mental 
health clinic.  He was noted to be engaged on a non-stressful 
desk job on the administrative staff.  He stated that he had 
had sleep problems since his return from the Persian Gulf, 
with some nervousness and chest tightness/palpitations.  He 
denied nightmares, flashbacks, avoidance, and numbing.  He 
had had mild anxiety and cardiac symptoms over the previous 
few months; he was stressed over his impending retirement 
from service, the sale of his condo, complaints from his 
spouse that he was not giving her enough attention, and his 
attempts to enter law school.  He denied panic attacks.  He 
again referred to his father's alcoholism and abusive 
behavior, as well as the sexual abuse at the age of 4.  He 
had cared for his father until his death and had remarried 
four years before. 

Mental status examination noted that he was well-groomed, had 
good eye contact, and had normal speech.  His mood was 
"good"/euthymic with a congruent affect.  There were no 
suicidal or homicidal ideations, and no delusions.  The 
impression was mild sleep problems since the Persian Gulf, 
but there was no PTSD.  He was mildly anxious secondary to 
stressors, but there was no generalized anxiety and no panic 
attacks.  The Axis I diagnosis was adjustment disorder with 
anxious features, mild, secondary to life circumstance 
problems.  In March 2001, he was again seen at the mental 
health clinic.  He was still quite euthymic with decreased 
anxiety despite numerous stressors, especially his impending 
retirement.  He was also having marital problems.  He said 
that during the Persian Gulf War he was in life-threatening 
situations and had felt helpless.  His symptoms included 
sleep problems, irritability, and a startle response.  He had 
no nightmares but he referred to occasional flashbacks, and 
avoidance of situations.  The diagnosis was PTSD.

In May 2002, the veteran was afforded a VA examination.  He 
noted one possible stressor - an incident when an enemy MiG 
21 fighter plane had had a one- to two-minute radar lock on 
an aircraft in which he was a passenger.  He reported that he 
had sought treatment right after the completion of the 
bombing campaign.  However, he denied the MiG incident had 
been traumatic.  He described his reaction as one of normal 
fear given the circumstances; he denied feeling panic, 
helplessness, or horror.  He said that he had occasional bad 
dreams of being in a P-3 aircraft and that something bad was 
going to happen.  He said that this dream had been frequent 
right after the end of the bombing campaign but that it had 
decreased in frequency since that time.  He also said that he 
had engaged in obsessive behavior immediately after the 
bombing campaign but that this had ceased after approximately 
18 months.  He denied any obsessive behavior since then.  He 
had made an excellent adjustment since his retirement and was 
working for the federal government.  The mental status 
examination noted that he was well-dressed and groomed.  
There had been no traumatic experiences since service.  He 
displayed no impairment of thought processes, no delusions or 
hallucinations, no inappropriate behavior, no suicidal or 
homicidal ideations, and normal hygiene.  He was fully 
oriented, with no memory loss and no obessessional behavior.  
He speech was normal.  He said that he was nervous in crowds, 
but he denied any depression or anxiety.  He had a moderate 
degree of sleep impairment manifested by frequent awakening 
and occasional distressing dreams.  The assessment found that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  The Axis I diagnosis was sleep disorder.  The examiner 
stated that the veteran had been inappropriately diagnosed 
with PTSD by a psychiatrist at the Marine Base in 1991.  

Records from Tripler Hospital show that the veteran was seen 
in 2004 for some anxiety and tearfulness that appeared to be 
related to his continuing pain from a hemorrhoidectomy.  On 
October 25, 2004, he noted that he was having some relational 
problems with his wife that he related to his increased pain 
and frustration.  He reported a history of PTSD symptoms 
since the Persian Gulf.  The mental status examination noted 
that his mood was pretty good, optimistic, and upbeat.  His 
affect appeared agitated and nervous with underlying 
frustration.  His speech was normal.  In April 2005, he had 
anxiety and insomnia.

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  The evidence of record indicates that the 
veteran was seen for some situational anxiety and depression 
during service.  There was also one diagnosis in the SMRs of 
PTSD.  However, the VA examination performed in May 2002 
specifically ruled out a diagnosis of PTSD.  It was noted 
that, while the veteran had referred to one incident when a 
enemy MiG had gotten a radar lock for a minute or two on his 
airplane, he denied that the incident was particularly 
traumatic.  He denied any symptoms after this incident, 
noting that he had not felt panicked, helpless, or horrified.  
After reviewing the entire history, the examiner concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  Therefore, based upon this competent professional 
evidence, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.

2.  Bilateral foot corns

The veteran's SMRs show that he was seen in October 1998 for 
the treatment of bilateral foot corns.  In January and 
February 1999, he had corns on the left foot scraped.  The 
February 2001 retirement examination made no reference to the 
presence of corns, although a history of frequent treatment 
for corns was noted.

The veteran was afforded a VA examination in May 2002.  There 
was no evidence of calluses or corn formation.

Upon careful review of the evidence of record, it is found 
that service connection for bilateral foot corns has not been 
established.  While the veteran was treated for this 
condition in service, the VA examination performed in May 
2002 did not find any current corns or any disability 
resulting from the in-service treatment for corns.  
Therefore, service connection cannot be awarded because no 
current disability exists.  See Degmetich v. Brown, 104 F.3d 
1328 (1997).

B.  Increased evaluation -- Hepatitis C

The evidence of record reflects that the veteran was 
diagnosed and treated for Hepatitis C in service.  Following 
service, he was seen at Tripler Army Base in September and 
October 2001, at which time there were no current 
gastrointestinal symptoms, particularly no nausea or 
vomiting.

VA examined the veteran in May 2002.  His Hepatitis C was 
noted to be asymptomatic.  Another VA examination conducted 
in December 2004 found that his hepatitis virus was 
undetectable.  The only side effect was a low energy level.  
There were no other signs or symptoms of chronic liver 
disease; his liver function studies were normal.  The 
diagnosis was Hepatitis C, now undetectable.

Pursuant to 38 C.F.R. Part 4, DC 7354, a noncompensable 
evaluation is warranted when the condition is nonsymptomatic.  
A 10 percent evaluation requires intermittent fatigue, 
malaise and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12 
months.

Careful review of the evidence of record leads to a finding 
that a compensable evaluation for the veteran's Hepatitis C 
is not warranted.  There is no indication in the objective 
record that the veteran has intermittent fatigue, malaise and 
anorexia, or has incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the a recent period of 
12 months.  In fact, the medical evidence of record 
demonstrates that his Hepatitis C is currently 
nonsymptomatic, and thus the preponderance of the evidence 
calls for a noncompensable evaluation for the service-
connected Hepatitis C.

C.  Extraschedular evaluation

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The evidence demonstrates that the veteran is employed with 
the Federal Government.  There is also no evidence that he 
has ever been hospitalized for the treatment of his Hepatitis 
C, or that it causes marked employment difficulty.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral foot corns is 
denied.

Entitlement to an initial compensable evaluation for 
Hepatitis C is denied.



REMAND

The veteran contends that his bilateral hearing loss 
disability is more disabling than the current noncompensable 
evaluation would suggest.  However, the last VA examination 
was conducted in November 2004.  Given his complaints and the 
long duration of time since that examination, the Board finds 
that another VA examination would be helpful in ascertaining 
his current degree of disability. 

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the matter is REMANDED for the following action:

1.  Afford the veteran an audiological 
examination in order to fully assess the 
current nature and degree of severity of his 
service-connected bilateral hearing loss 
disability.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  All indicated special studies 
deemed necessary must be conducted.  The 
examiner must provide a complete rationale 
for any opinions expressed.

2.  Once the above-requested development has 
been completed, re-adjudicate the veteran's 
claim for a compensable evaluation for the 
bilateral hearing loss disability.  If the 
decision remains adverse to the appellant, he 
and his representative must be provided with 
an appropriate SSOC and an opportunity to 
respond.  The claims folder must then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


